IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES ZIMMERMAN,                          : No. 268 WAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
ALEXANDER ANDREW, INC., T/D/B/A           :
FALL TECH,                                :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.